internal_revenue_service number release date index number -------------------- ----------------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc tege eoeg et2 plr-123185-15 date date ty ------ legend parent --------------------- -------------------------------------------- corporation y ---------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------- ----------------------------------------------------- -------------------------------------------- corporation l ------------------------------------ --------------------------------------------- corporation o ----------------------------------------------- -------------------------------------------- year one ------- function x ---------------------------- asset m ---------------- dear ----------------- this is in reply to your request for a ruling concerning whether corporation y a subsidiary of parent will qualify as successor employer for purposes of the annual wage limitations under sec_3121 and sec_3306 of the internal_revenue_code with respect to wages paid to certain employees who you represent will become employees of corporation y in a corporate_reorganization in which the employees’ employment is intended to be transferred from corporation l and corporation o facts you indicate that the purpose of the reorganization and transfer of employees is to enable parent to satisfy certain federal regulatory requirements u s employees working for the parent are currently employed by u s subsidiaries of the parent some employees of subsidiaries of the parent are business employees who perform plr-123185-15 business functions that are considered to be revenue generating other employees of subsidiaries are support employees who perform activities in support of the business employees and in support of the business operations of the parent and its subsidiaries this transaction involves support employees of two subsidiaries of the parent who perform the function x functions function x support employees there are other subsidiaries that have support employees who perform other functions currently some u s subsidiaries employ only support employees some u s subsidiaries employ only business employees and some u s subsidiaries employ both types of employees the two subsidiaries you characterize as predecessor employers in this transaction for purposes of the annual wage limitation are comprised of corporation l and corporation o the ruling_request discusses the assets of the two subsidiaries that are transferring employees the request provides that own is defined for purposes of the request by reference to an amount carried on the related subsidiary balance_sheet both corporation l and corporation o own operating_assets used by support employees and business employees included among the operating_assets owned by corporation l for use by its support employees and business employees are such items as leasehold improvements computer equipment telecommunications equipment software furniture fixtures contracts and asset m included among the operating_assets owned by corporation o for use by its support employees and business employees are such items as computer equipment telecommunications equipment software furniture fixtures and contracts any operating_assets owned by affiliates of the parent other than corporation l and corporation o that are used by the support employees and business employees of corporation l and corporation o are made available to such employees through leasing contractual and similar intercompany arrangements assets owned by such other affiliates of the parent include commonly shared items such as real_property and corporate vehicles as well as additional computer equipment telecommunications equipment furniture fixtures contracts and asset m proposed transaction in the transaction on a date to be determined in year one after january corporation l and corporation o will transfer all their respective function x support employees to corporation y a shared service entity on the same date as the transfer of employees corporation l and corporation o will also transfer to corporation y substantially_all those operating_assets owned by them that are determined to relate to the function x support employees being transferred to corporation y also on the same date corporation y will succeed to the leasing contractual or similar intercompany arrangements with regard to the assets that are owned by the taxpayer’s other affiliates and used by the function x support employees plr-123185-15 immediately after the transaction the function x support employees who have transferred will continue to perform their functions supporting business employees and business activities of the subsidiary from which they have transferred and other affiliates of the parent in the same capacity and manner as prior to the transfer the transferred employees will have the same use of all the assets used in the function x support operations either through ownership transfer of the assets or through transfer of leasing contractual or similar intercompany arrangements which the employees were using prior to the transfer the taxpayer represents that of the function x support employees of corporation l and corporation o are common_law employees of corporation l and corporation o before the transfer and that the employees will be transferred to corporation y and immediately become the common_law employees of corporation y this transfer includes all supervisors and managers within the function x support functions at corporation l and corporation o including function x support executives ie the chief information officers therefore according to your representations at the conclusion of the transaction percent of the function x support employees formerly employed by corporation l and corporation o will be employed by corporation y and will be under the supervision and direction of supervisors and managers employed by corporation y law and analysis fica_taxes are imposed on wages as defined in sec_3121 of the internal_revenue_code code fica_taxes are composed of old-age_survivors_and_disability_insurance_tax social_security_taxes and hospital insurance taxes medicare taxes social_security_taxes are imposed by sec_3101 employee’s portion and a employer’s portion sec_3121 provides an exception from the social_security_tax portion of the fica for remuneration paid_by an employer to an employee with respect to employment during the calendar_year after the employer has paid wages to the employee equal to the contribution_and_benefit_base for the year there is generally no exception from wages for an employer because another employer has already paid wages to the employee equal to the contribution and benefits base during the calendar_year remuneration paid_by the second employer is generally subject_to social_security_taxes on remuneration that is not otherwise excepted up to the amount of a new contribution_and_benefit_base applicable to that employer with respect to the employee although the employee can obtain a refund of the employee portion of social_security_taxes on his or her income_tax return to the extent the employee portion of social_security_taxes have been paid on wages in excess of the contribution benefit base as a result of the employee having two or more employers the employer is not entitled to a refund of the employer portion of social_security_tax on such wages plr-123185-15 the predecessor-successor rule in sec_3121 provides an exception to the general_rule that a new contribution_and_benefit_base applies in the case of a second employer sec_3121 provides that if an employer referred to as a successor employer during any calendar_year acquires substantially_all the property used in a trade_or_business of another employer hereinafter referred to as a predecessor or used in a separate_unit of a trade_or_business of a predecessor and immediately after the acquisition employs in his trade_or_business an individual who immediately prior to the acquisition was employed in the trade_or_business of such predecessor then for the purpose of determining whether the successor employer has paid remuneration with respect to employment equal to the contribution_and_benefit_base to such individual during such calendar_year any remuneration paid with respect to employment paid to such individual by such predecessor during such calendar_year and prior to the acquisition shall be considered as having been paid_by such successor employer sec_31_3121_a_1_-1 of the regulations provides that three tests must be met for the wages paid_by a predecessor to an employee to be for purposes of the annual wage limitation treated as having been paid to such employee by a successor i the successor during a calendar_year acquired substantially_all the property used in a trade_or_business or used in a separate_unit of a trade_or_business of the predecessor ii such employee was employed in the trade_or_business of the predecessor immediately prior to the acquisition and is employed by the successor in the successor’s trade_or_business immediately after the acquisition and iii such wages were paid during the calendar_year in which the acquisition occurred and prior to such acquisition sec_31_3121_a_1_-1 of the regulations provides that the method of acquisition by an employer of the property of another employer is immaterial the acquisition may occur as a consequence of the incorporation of a business by a sole_proprietor or a partnership the continuance without interruption of the business of a previously existing partnership by a new partnership or by a sole_proprietor or a purchase or any other transaction whereby substantially_all the property used in a trade_or_business or used in a separate_unit of a trade_or_business of one employer is acquired by another employer sec_31_3121_a_1_-1 of the regulations provides that substantially_all the property used in a separate_unit of a trade_or_business may consist of substantially_all the property used in the performance of an essential operation of the trade_or_business or it may consist of substantially_all the property used in a relatively self-sustaining entity which forms a part of the trade_or_business plr-123185-15 sec_31_3121_a_1_-1 of the regulations provides two examples of the requirement that the successor acquired substantially_all the property used in a separate_unit of a trade_or_business in example the m corporation which is engaged in the manufacture of automobiles including the manufacture of automobile engines discontinues the manufacture of the engines and transfers all the property used in such manufacturing operation to the n company under the regulations the n company is considered to have acquired a separate_unit of the trade_or_business of the m corporation namely its engine manufacturing unit in example the r corporation which is engaged in the operation of a chain of grocery stores transfers one of such stores to the s company the regulations provide that the s company is considered to have acquired a separate_unit of the trade_or_business of the r corporation sec_31_3121_a_1_-1 of the regulations provides that a successor may receive credit for wages paid to an employee by a predecessor only if immediately prior to the acquisition the employee was employed by the predecessor in his trade_or_business which was acquired by the successor and if immediately after the acquisition such employee is employed by the successor in his trade_or_business whether or not in the same trade_or_business in which the acquired property is used if the acquisition involves only a separate_unit of a trade_or_business of the predecessor the employee need not have been employed by the predecessor in that unit provided he was employed in the trade_or_business of which the acquired unit was a part revrul_68_105 1968_1_cb_418 considered the issue of whether an employer who is a successful bidder for a united_states air force usaf maintenance contract may qualify as a successor employer to the prior contractor under a similar contract for purposes of applying the annual wage limitations provided by sec_3121 the maintenance contract required the contractor to maintain repair and overhaul usaf airplanes for the work on the contract the contractor used government-owned equipment and tooling of substantial value the equipment was provided to the contractor through an inventory_accounting arrangement under the facts of revrul_68_105 on july of the calendar_year a new employer assumed responsibility under a similar contract obtained on a competitive bid all government-owned property formerly used by the first employer was turned over to the second employer for use in a continuous unbroken performance of the maintenance job the first employer had been doing thus the second employer acquired the possession and use of all the government-owned property used in the maintenance operation through an inventory_accounting arrangement similar to that made with the first employer revrul_68_105 concludes that under the facts of the ruling because the second employer obtained the possession and use of all the government-owned property used by the first employer it satisfies the requirement of acquiring substantially_all of the property used in the separate_unit of the trade_or_business the ruling states that it is plr-123185-15 immaterial that the second employer did not acquire an interest in the property used in performing the contract from the first employer because the other requirements for being a successor employer under sec_3121 were also met the ruling concludes that the second employer is a successor employer of the first employer for purposes of the annual wage limitation under sec_3121 revrul_72_269 1972_1_cb_313 considered whether a subcontractor performing an essential operation under a government contract may treat wages paid_by a predecessor employer formerly the prime contractor as paid_by the subcontractor for purposes of the annual wage limitation provisions of the fica and the futa under the facts of the ruling for some years one employer was the operating contractor for the united_states atomic energy commission aec in the operation of one of its facilities upon expiration of the first employer’s contract on june the operation of that facility was transferred under an aec contract to a second employer the second employer had entered into a contract with a third employer for the performance of an essential operation of the facility then under contract by the aec to the first employer the subcontract was effective july simultaneously with the second employer’s government contract under the subcontract the third employer gained operating control of and was responsible and held accountable for substantial government- owned property and equipment related to the essential operation of the facility revrul_72_269 concludes that the third employer meets the requirement to acquire substantially_all the assets in a separate_unit of a trade_or_business and states that inasmuch as the third employer acquired the use of the government-owned property used by the first employer in an essential operation of the facility it is immaterial that the third employer did not acquire an interest in the property used in performing the subcontract because the other requirements necessary to qualify to take the wages of the predecessor into account for purposes of sec_3121 and sec_3306 were also met the ruling concluded that the third employer qualified as a successor employer to take into account the wages of the predecessor first employer in determining whether the annual wage limitation for fica and futa were met as noted above sec_31_3121_a_1_-1 of the regulations provides that three requirements must be met for the wages paid_by a predecessor to an employee to be for purposes of the annual wage limitation treated as having been paid to such employee by a successor the first requirement is that the successor during a calendar_year acquired substantially_all the property used in a trade_or_business or used in a separate_unit of a trade_or_business of the predecessor sec_31_3121_a_1_-1 provides that substantially_all of the property used in a separate_unit of a trade_or_business may consist of substantially_all the property used in the performance of an essential operation of a trade_or_business or it may consist of substantially_all the property used in a relatively self-sustaining entity which forms a part of the trade_or_business plr-123185-15 the first test is met because corporation y has acquired substantially_all the assets of an essential operation of corporation l and an essential operation of corporation o because it meets this test as interpreted by revrul_72_269 revrul_72_269 concludes that a successor employer meets the requirement to acquire substantially_all the assets in a separate_unit of a trade_or_business or essential operation if the successor employer acquires the use of the property used by the predecessor in the essential operation it is represented for purposes of the ruling_request that corporation l and corporation o will transfer to corporation y all those operating_assets owned by corporation l and corporation o that are determined to relate to their respective function x support employees transferring to corporation y corporation y will also succeed to the leasing contractual or similar intercompany arrangements with regard to the assets that are owned by the taxpayer’s other affiliates and used by the function x support employees based on the specific facts presented the function x support operations constitute an essential operation of corporation l and corporation o because the operations are necessary to complete or support a process executed by business employees or other support employees in the conduct of their activities and to enable parent to meet all of its management administration reporting compliance legal financial risk technological and operational obligations that are germane to parent’s business the function x support operations are distinct and substantial operations that provide activities that are essential for the operations of corporation l and corporation o accordingly because corporation y is acquiring substantially_all the assets of essential operations of corporation l and corporation o the first test is met the second requirement is that employees to whom the predecessor paid wages must have been employed in the trade_or_business of the predecessor immediately prior to the acquisition and must be employed by the successor in the successor’s trade_or_business immediately after the acquisition parent has represented that the function x employees being transferred are the common_law employees of corporation l and corporation o in the function x support operations trade_or_business of corporation l and corporation o immediately prior to the acquisition and will be common_law employees of corporation y in corporation y’s trade_or_business immediately after the acquisition based on that representation the second requirement is also met the third requirement is that such wages were paid during the calendar_year in which the acquisition occurred and prior to such acquisition according to the taxpayer because of the date of the acquisition wages will be paid_by the predecessor during the calendar_year in which the acquisition will occur and prior to such acquisition therefore we conclude that with regard to the transaction corporation y is a successor employer of corporation l and corporation o for purposes of the annual wage limitations contained in sec_3121 and sec_3306 plr-123185-15 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular the ruling is based on the representation that after the transaction the function x support employees will be common_law employees of corporation y rather than corporation l or corporation o and is not a separate ruling on the identification of the common_law employer based on all the facts and circumstances furthermore the ruling only applies with respect to wages paid to a particular function x support employee if the employee becomes an employee of corporation y after the transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
